            19-12346-shl                        Doc 60                Filed 09/10/19                      Entered 09/10/19 22:24:57                                                Main Document
                                                                                                         Pg 1 of 33
 Fill in this information to identify the case:

 Debtor name            Liddle & Robinson, L.L.P.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               19-12346
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                      $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                         $        3,497,406.04

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                        $        3,497,406.04


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                      $        9,752,933.55


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                         $            24,405.18

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 +$      54,640,487.32


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $        64,417,826.05




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                              Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19       Entered 09/10/19 22:24:57                   Main Document
                                                                              Pg 2 of 33
 Fill in this information to identify the case:

 Debtor name          Liddle & Robinson, L.L.P.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-12346
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Wells Fargo                                            Checking                         1619                                  $114,111.77


                                                                                                                                     Balance: $127,012.57
                                                                                                                                 Client funds: ($25,902.78)
            3.2.     Citibank                                               IOLA                             2441                L&R Funds: $101,109.79



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                   $215,221.56
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.

 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit

 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     Service Retainer for Office Space Rent                                                                                          $17,600.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19          Entered 09/10/19 22:24:57                        Main Document
                                                                                 Pg 3 of 33
 Debtor         Liddle & Robinson, L.L.P.                                                             Case number (If known) 19-12346
                Name


 9.        Total of Part 2.                                                                                                                    $17,600.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 52,604.21   -                                   0.00 = ....                   $52,604.21
                                              face amount                               doubtful or uncollectible accounts




           11b. Over 90 days old:                            3,191,980.27        -                                  0.00 =....                  $3,191,980.27
                                              face amount                               doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                 $3,244,584.48
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                       Net book value of         Valuation method used     Current value of
                                                                                     debtor's interest         for current value         debtor's interest
                                                                                     (Where available)

 39.       Office furniture
           Desk chairs, chairs, tables                                                              $0.00                                          $15,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            19-12346-shl                Doc 60            Filed 09/10/19       Entered 09/10/19 22:24:57              Main Document
                                                                              Pg 4 of 33
 Debtor         Liddle & Robinson, L.L.P.                                                     Case number (If known) 19-12346
                Name

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles
            42.1. Artwork                                                                   $0.00                                           $5,000.00



 43.        Total of Part 7.                                                                                                             $20,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
                No
                Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
              No
              Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used     Current value of
            Include year, make, model, and identification numbers             debtor's interest       for current value         debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2017 Audi A6                                                           $0.00                                                 $0.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                                 $0.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            19-12346-shl                Doc 60            Filed 09/10/19       Entered 09/10/19 22:24:57              Main Document
                                                                              Pg 5 of 33
 Debtor         Liddle & Robinson, L.L.P.                                                     Case number (If known) 19-12346
                Name


        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Client List                                                                Unknown                                                    $0.00



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                No
                Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Liddle & Robinson, L.L.P. v. Willman, Barry                                                                                           $0.00
            Nature of claim         Lawsuit for unpaid fees
            Amount requested                       $113,331.63




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19       Entered 09/10/19 22:24:57             Main Document
                                                                              Pg 6 of 33
 Debtor         Liddle & Robinson, L.L.P.                                                     Case number (If known) 19-12346
                Name

           v. Counsel Financial II, L.L.C. (“CF II”), for violation of
           N.Y.G.O.L. re: usury; Lender Liability (interference with
           obtaining other financing); Lender Liability (attempting
           forced sale of firm to CF II – backed firm); tortious
           interference with employment agreements and
           partnership offers; breach of contract to keep honest
           books and records; fraud in the inducement of a loan;
           fraudulent accounting practices; and defamation
           (slander) against CF II Executive Felice Callahan.                                                                              $0.00
           Nature of claim           Lawsuit to be filed
           Amount requested                      $5,000,000.00+


           v. LIG Capital, L.L.C. for violation of N.Y.G.O.L. (civil
           usury for charging interest in excess of 16); violation of
           N.Y. Penal Code + N.Y.G.O.L. (§§190.00 and 190.40) for
           violation of Penal usury statutes for charging interest in
           excess of 25%; loan sharking under RICO.                                                                                        $0.00
           Nature of claim            Lawsuit to be filed
           Amount requested                       $2,000,000.00+


           v. Counsel Financial Holdings, L.L.C. for violation of
           N.Y.G.O.L. (civil usury for charging interest in excess of
           16); violation of N.Y. Penal Code + N.Y.G.O.L. (§§190.00
           and 190.40) for violation of Penal usury statutes for
           charging interest in excess of 25%; loan sharking under
           RICO.                                                                                                                           $0.00
           Nature of claim           Lawsuit to be filed
           Amount requested                     $2,700,000.00+


           v. Leslie D. Corwin; Eisner, P.C.; and Blank Rome for
           malpractice by Corwin, for breach of fiduciary duty; and
           negligence.                                                                                                                     $0.00
           Nature of claim          Lawsuit to be filed
           Amount requested                       $500,000.00+


           v. Felice Callahan, Paul Cody, Megan Payne, and John
           Does 1-5 who are affiliated with Counsel Financial II,
           LLC, LIG capital, LLC or Counsel Financial Holdings,
           LLC, for perpetrating a fraud on the court aimed at
           harming Debtor and for, upon information and belief,
           violating the L&R Non-Disclosure Agreement by sharing
           its contents without written authorization and for
           “selling” an interest in the loans Debtor guaranteed in a
           securitization without disclosure that certain of the
           loans’ principal has been significantly repaid through
           such sales.                                                                                                                     $0.00
           Nature of claim           Lawsuit to be filed
           Amount requested                     $2,250,000.00+


           v. Larry Hutcher, Davidoff Hutcher & Citron, LLP, for
           abuse of process, malicious prosecution, threatening
           and harassing professionals in the case.                                                                                        $0.00
           Nature of claim         Lawsuit to be filed
           Amount requested                     $500,000.00+




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19       Entered 09/10/19 22:24:57             Main Document
                                                                              Pg 7 of 33
 Debtor         Liddle & Robinson, L.L.P.                                                     Case number (If known) 19-12346
                Name

           v. Blaine H. Bortnick for contribution, an accounting,
           tortious interference with contract and prospective
           advantage, defamation, breach of partnership
           obligations and guarantees.                                                                                                     $0.00
           Nature of claim           Lawsuit to be filed
           Amount requested                     $3,968,000.00+


           v. James R. Hubbard for contribution, an accounting,
           breach of partnership obligations, for reimbursement or
           personal expenses.                                                                                                              $0.00
           Nature of claim         Lawsuit to be filed
           Amount requested                    $4,000,000.00+



           v. James W. Halter for tortious interference.                                                                                   $0.00
           Nature of claim          Lawsuit to be filed
           Amount requested                       $500,000.00+



           v. Christine Palmieri – contribution.                                                                                           $0.00
           Nature of claim          Lawsuit to be filed
           Amount requested                      $125,000.00+



           v. Marc Susswein – contribution.                                                                                                $0.00
           Nature of claim        Lawsuit to be filed
           Amount requested                    $125,000.00+


           v. Ethan Brecher – contribution, repayment of negative
           capital account.                                                                                                                $0.00
           Nature of claim         Lawsuit to be filed
           Amount requested                     $200,000.00+



           v. James A. Batson – contribution.                                                                                        Unknown
           Nature of claim        Lawsuit to be filed
           Amount requested                        Unknown



           v. David M. Marek – contribution.                                                                                         Unknown
           Nature of claim         Lawsuit to be filed
           Amount requested                         Unknown


           v. Michael Grenert – contribution and repayment of
           capital account.                                                                                                                $0.00
           Nature of claim         Lawsuit to be filed
           Amount requested                     $380,000.00+



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19          Entered 09/10/19 22:24:57          Main Document
                                                                                 Pg 8 of 33
 Debtor         Liddle & Robinson, L.L.P.                                                     Case number (If known) 19-12346
                Name

           Fee Application in Emamian v. Rockefeller University
           (1:07-cv-03919, S.D.N.Y.)                                                                                                       $0.00
           Nature of claim          Fee Application
           Amount requested                       $565,000.00



           Fee Award in FINRA Arbitration                                                                                                  $0.00
           Nature of claim       Fee Award
           Amount requested                                          $2,175,000.00


           Fees Payable in Jean Marie Innucci v. Santander
           Securities LLC, FINRA Arbitration Case No.: 17-00227                                                                            $0.00
           Nature of claim        Fees Payable
           Amount requested                      $163,000.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                            $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            19-12346-shl                   Doc 60             Filed 09/10/19                 Entered 09/10/19 22:24:57                           Main Document
                                                                                            Pg 9 of 33
 Debtor          Liddle & Robinson, L.L.P.                                                                           Case number (If known) 19-12346
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $215,221.56

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $17,600.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $3,244,584.48

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $20,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $3,497,406.04            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,497,406.04




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            19-12346-shl                     Doc 60       Filed 09/10/19             Entered 09/10/19 22:24:57                  Main Document
                                                                                   Pg 10 of 33
 Fill in this information to identify the case:

 Debtor name          Liddle & Robinson, L.L.P.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)              19-12346
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.

 2.1
        800 Third Avenue
        Associates                                    Describe debtor's property that is subject to a lien                $456,223.09                         $0.00
        Creditor's Name                               Bank Accounts
        c/o Platte, Klarsfeld &
        Levine
        10 East 40th Street, 46th Fl
        New York, NY 10016
        Creditor's mailing address                    Describe the lien
                                                      Common Law Lien
                                                      Is the creditor an insider or related party?
        jklarsfeld@plattelaw.com                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        6/2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Counsel Financial Holdings                    Describe debtor's property that is subject to a lien              $1,906,621.00                 Unknown
        Creditor's Name                               Contingency Fees
        c/o Davidoff Hutcher &
        Citron
        605 Third Avenue
        New York, NY 10158
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
        dhw@dhclegal.com                               No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        8/5/2016                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           19-12346-shl                     Doc 60        Filed 09/10/19             Entered 09/10/19 22:24:57                     Main Document
                                                                                   Pg 11 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                                Case number (if know)      19-12346
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
                                                       Disputed
       including this creditor and its relative
       priority.



 2.3   Counsel Financial II, LLC                      Describe debtor's property that is subject to a lien                 $6,546,448.83     Unknown
       Creditor's Name                                Contingency Fees
       c/o Davidoff Hutcher &
       Citron
       605 Third Avenue
       New York, NY 10158
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
       dhw@dhclegal.com                                No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       8/5/2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
                                                       Disputed
       including this creditor and its relative
       priority.




 2.4
       Kasowitz Benson Torres
       LLP                                            Describe debtor's property that is subject to a lien                     $208,730.59         $0.00
       Creditor's Name

       1633 Broadway
       New York, NY 10019
       Creditor's mailing address                     Describe the lien
                                                      Judgment Lien
                                                      Is the creditor an insider or related party?
       jsiegel@kasowitz.com                            No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       3/29/2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   LIG Capital, LLC                               Describe debtor's property that is subject to a lien                     $634,910.04   Unknown
       Creditor's Name                                Contingency Fees
       c/o Davidoff Hutcher &
       Citron
       605 Third Avenue
       New York, NY 10158
       Creditor's mailing address                     Describe the lien

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           19-12346-shl                     Doc 60        Filed 09/10/19             Entered 09/10/19 22:24:57                      Main Document
                                                                                   Pg 12 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                                Case number (if know)       19-12346
              Name


                                                      Is the creditor an insider or related party?
       dhw@dhclegal.com                                No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       8/5/2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
                                                       Disputed
       including this creditor and its relative
       priority.




                                                                                                                               $9,752,933.5
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          5

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            19-12346-shl                Doc 60            Filed 09/10/19                Entered 09/10/19 22:24:57                  Main Document
                                                                                      Pg 13 of 33
 Fill in this information to identify the case:

 Debtor name         Liddle & Robinson, L.L.P.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)          19-12346
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           Internal Revenue Service                                  Check all that apply.
           2 Metrotech Center                                         Contingent
           Brooklyn, NY 11201                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $3,250.18        $786.30
           NYS Dep't of Tax and Finance                              Check all that apply.
           Bankruptcy Section                                         Contingent
           PO Box 5300                                                Unliquidated
           Albany, NY 12205-0300                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   55383                               Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19                Entered 09/10/19 22:24:57                               Main Document
                                                                                      Pg 14 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                                       Case number (if known)          19-12346
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $21,155.00     $21,155.00
           NYS Workers' Compensation Bd                              Check all that apply.
           Attn: Finance Office                                       Contingent
           328 State St, Rm 331                                       Unliquidated
           Schenectady, NY 12305-2302                                 Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number 1100                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
                                                                      Yes
           unsecured claim: 11 U.S.C. § 507(a) (8)




 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $3,233.97
           ADP, LLC                                                                 Contingent
           PO Box 842875                                                            Unliquidated
           Boston, MA 02284-2875                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
                                                1524
                                                                                                                      No  Yes
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $20,911.24
           Alex Rissmiller                                                          Contingent
           254 West 71st Street Apt. 3A                                             Unliquidated
           New York, NY 10023                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:

                                                                                                                      No  Yes
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $19,652.25
           American Express Corp. Cards                                             Contingent
           c/o Relin, Goldstein & Crane                                             Unliquidated
           28 East Main Street, Ste 1800                                            Disputed
           Rochester, NY 14614-1991
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.           $32,000,000.00
           Andrea M. Paparella                                                      Contingent
           150 West 28th St.
           Suite 1603
                                                                                    Unliquidated
           New York, NY 10001                                                       Disputed
           Date(s) debt was incurred                                               Basis for the claim:
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $808.40
           AppealTech, LLC                                                          Contingent
           Z J LLC dba AppealTech                                                   Unliquidated
           7 West 36th Street, 10th Fl                                              Disputed
           New York, NY 10018
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 2 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                                Main Document
                                                                               Pg 15 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                               Case number (if known)            19-12346
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,759.35
          Arantxa King                                                        Contingent
          346 East 63rd Street Apt. 3A                                        Unliquidated
          New York, NY 10065                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,003.35
          Archer Consultants, Inc.                                            Contingent
          1101 Stewart Avenue                                                 Unliquidated
          Suite 300                                                           Disputed
          Garden City, NY 11530
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $114.11
          Avant Business Services                                             Contingent
          P.O. Box 5952                                                       Unliquidated
          Grand Central Station                                               Disputed
          New York, NY 10163-5952
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0286                         Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,006.42
          BIA(formerly US Legal Support)                                      Contingent
          BIA Account Administration                                          Unliquidated
          950 Trade Centre Way, Ste 240                                       Disputed
          Portage, MI 49002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $83,269.58
          Blank Rome LLP                                                      Contingent
          One Logan Square
          130 North 18th Street
                                                                              Unliquidated
          Philadelphia, PA 19103-6998                                         Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,833.83
          Bloomberg BNA                                                       Contingent
          Book Division                                                       Unliquidated
          P.O. Box 308                                                        Disputed
          Parlin, NJ 08859-0308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       8416                         Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $33,234.09
          Bloomberg BNA                                                       Contingent
          P.O. Box 17009                                                      Unliquidated
          Baltimore, MD 21297-1009                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
                                                8767
                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                                Main Document
                                                                               Pg 16 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                               Case number (if known)            19-12346
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,226.56
          Braff, Harris Sukoneck&Maloof                                       Contingent
          P.O. Box 657                                                        Unliquidated
          570 West Mount Pleasant Ave                                         Disputed
          Livingston, NJ 07039
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $321.58
          Canon Solutions America, Inc.                                       Contingent
          c/o Caine & Weiner                                                  Unliquidated
          12005 Ford Rd, Ste 300                                              Disputed
          Dallas, TX 75234
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9184                         Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,883.62
          Coffee Distributing Corp.                                           Contingent
          200 Broadway                                                        Unliquidated
          PO Box                                                              Disputed
          New Hyde Park, NY 11040
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $881.40
          Counsel Press                                                       Contingent
          P.O. Box 65019                                                      Unliquidated
          Baltimore, MD 21264-5019                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $21,215.88
          Craig Tarasoff                                                      Contingent
          245 East 63rd Street                                                Unliquidated
          Apt. 1409                                                           Disputed
          New York, NY 10065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,580.00
          D'Amico Certified Shorthand                                         Contingent
          P.O. Box 380                                                        Unliquidated
          Berkeley Heights, NJ 07922                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,575.10
          Deitz Nationwide Court                                              Contingent
          Reporting                                                           Unliquidated
          100 Merrick Road Suite 320W                                         Disputed
          Rockville Centre, NY 11570
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                                Main Document
                                                                               Pg 17 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                               Case number (if known)            19-12346
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $197,310.50
          DeLage Landen Fin'l Services                                        Contingent
          880 Fifth Avenue
          Suite 1401
                                                                              Unliquidated
          New York, NY 10011                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $15,000,000.00
          Effat S. Emamian                                                    Contingent
          233 Broadway, Suite 2702
          New York, NY 10279
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $138,948.42
          Eisner, P.C.                                                        Contingent
          152 West 57th Street
          48th Floor
                                                                              Unliquidated
          New York, NY 10019                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,454.10
          Ellen Grauer Court Reporting                                        Contingent
          126 East 56th Street                                                Unliquidated
          New York, NY 10022                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,556.25
          Ephron-Mandel & Howard LLP                                          Contingent
          299 Boradway, Suite 1615                                            Unliquidated
          New York, NY 10007                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $829.50
          Epiq Court Reporting                                                Contingent
          P.O. Box 936158                                                     Unliquidated
          Atlanta, GA 31193-6158                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $734.44
          Global Capacity                                                     Contingent
          Dept 33408                                                          Unliquidated
          PO Box 39000                                                        Disputed
          San Francisco, CA 94139-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                                Main Document
                                                                               Pg 18 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                               Case number (if known)            19-12346
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $55,556.64
          Globe Storage & Moving Co.                                          Contingent
          c/o Law Firm of Elias Schwartz                                      Unliquidated
          343 Great Neck Road                                                 Disputed
          Great Neck, NY 11021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $36,741.56
          Iron Mountain Records Mgmt                                          Contingent
          P.O. Box 27128                                                      Unliquidated
          New York, NY 10087-7128                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
                                                K080
                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,716.43
          ITC Communications                                                  Contingent
          831 Little Britain Road                                             Unliquidated
          Suite 300                                                           Disputed
          New Windsor, NY 12553
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $350.00
          James R. Hubbard                                                    Contingent
          2308 Environ Way                                                    Unliquidated
          Chapel Hill, NC 27517                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,476.74
          James W. Halter                                                     Contingent
          310 East 65th Street                                                Unliquidated
          Apt. PHB                                                            Disputed
          New York, NY 10065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,529.24
          Joseph Ortiz                                                        Contingent
          555 Kappock Street                                                  Unliquidated
          Bronx, NY 10463                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Joseph P. Day Realty                                                Contingent
          9 East 40th Street                                                  Unliquidated
          8th Fl                                                              Disputed
          New York, NY 10016
                                                                             Basis for the claim:
          Date(s) debt was incurred 6/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                                Main Document
                                                                               Pg 19 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                               Case number (if known)            19-12346
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,864.01
          Keating & Walker                                                    Contingent
          116 Nassau Street, Ste 816                                          Unliquidated
          New York, NY 10038                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $667.80
          Lawpress Corporation                                                Contingent
          PO Box 29                                                           Unliquidated
          Alameda, CA 94501-0329                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,690.40
          LDI Color Toolbox                                                   Contingent
          c/o Smith Carroad Levy Wan                                          Unliquidated
          5036 Jericho Turnpike, Ste 201                                      Disputed
          Commack, NY 11725
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2884                         Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $19,424.48
          Lexis-Nexis-Concordance                                             Contingent
          Matthew Bender & Co Inc                                             Unliquidated
          PO Box 7247-0178                                                    Disputed
          Philadelphia, PA 19170-0178
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $11,899.01
          LexisNexis Matthew Bender                                           Contingent
          Matthew Bender & Co Inc                                             Unliquidated
          PO Box 7247-0178                                                    Disputed
          Philadelphia, PA 19170-0178
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       7000                         Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,534.56
          Magna Legal Services LLC                                            Contingent
          Seven Penn Center                                                   Unliquidated
          1625 Market Street, 8th Fl                                          Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,300.01
          Marcos Nadal                                                        Contingent
          35 Davenport Ave. Apt. 1J                                           Unliquidated
          New Rochelle, NY 10805                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                                Main Document
                                                                               Pg 20 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                               Case number (if known)            19-12346
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $312.58
          Mary T. Barbiarz                                                    Contingent
          Court Reporting Service, Inc.                                       Unliquidated
          11 Market Street, Suite 215                                         Disputed
          Poughkeepsie, NY 12601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $655.63
          Matthew McCann                                                      Contingent
          549 Stewart Avenue                                                  Unliquidated
          New Hyde Park, NY 11040                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          McManimon, Scotland & Baumann                                       Contingent
          75 Livingston Avenue                                                Unliquidated
          Roseland, NJ 07068                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $27,683.38
          Melvin L. Schweitzer                                                Contingent
          1050 Park Avenue Apt. 13A                                           Unliquidated
          New York, NY 10028                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $6,500,000.00
          Michael Barr                                                        Contingent
          c/o Garvey Schubert Barer
          New York, NY 10005
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,625.15
          Montgomery McCracken Walker                                         Contingent
           & Rhoads LLP                                                       Unliquidated
          1735 Market Street                                                  Disputed
          Philadelphia, PA 19103-7505
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $490.00
          New York City Bar                                                   Contingent
          42 West 44th Street                                                 Unliquidated
          New York, NY 10036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                                Main Document
                                                                               Pg 21 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                               Case number (if known)            19-12346
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,291.21
          New York State Ins Fund                                             Contingent
          NYSIF Worker's Compensation                                         Unliquidated
          PO Box 5328                                                         Disputed
          New York, NY 10008-5238
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $252.00
          NJ Lawyers' Fund                                                    Contingent
          P.O. Box 961                                                        Unliquidated
          Trenton, NJ 08625-0961                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,082.72
          Nuance Document Imaging                                             Contingent
          EQUITRAC 7841                                                       Unliquidated
          PO Box 7247                                                         Disputed
          Philadelphia, PA 19170-7841
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1098                         Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,054.80
          Pitney Bowes                                                        Contingent
          c/o Allen Maxwell & Silver                                          Unliquidated
          PO Box 540                                                          Disputed
          Fair Lawn, NJ 07410
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,275.48
          Planet Depos, LLC                                                   Contingent
          405 East Gude Drive                                                 Unliquidated
          Suite 209                                                           Disputed
          Rockville, MD 20850
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,400.36
          PrintingHouse Press                                                 Contingent
          10 East 39th Street                                                 Unliquidated
          7th Fl                                                              Disputed
          New York, NY 10016
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,000.60
          Reliable Philadelphia                                               Contingent
          Reliable Philadelphia                                               Unliquidated
          1650 Arch Street, Suite 2210                                        Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                                Main Document
                                                                               Pg 22 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                               Case number (if known)            19-12346
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $28,344.55
          Rose M. Reverendo                                                   Contingent
          811 Floral Avenue                                                   Unliquidated
          Elizabeth, NJ 07208                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $395.00
          Securities Arbitration                                              Contingent
            Commentator, Inc.                                                 Unliquidated
          PO Box 112                                                          Disputed
          Maplewood, NJ 07040
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $895.00
          Securities Litigation                                               Contingent
            Commentator, Inc.                                                 Unliquidated
          PO Box 112                                                          Disputed
          Maplewood, NJ 07040
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $831.42
          ShelterPoint                                                        Contingent
          (Formerly First Rehab)                                              Unliquidated
          1225 Franklin Ave, Ste 475                                          Disputed
          Garden City, NY 11530
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $630.00
          Sherry Shore                                                        Contingent
          200 East 23rd Apt. 3J                                               Unliquidated
          New York, NY 10016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $34.00
          Smithsonian                                                         Contingent
          Membership-Data Center                                              Unliquidated
          PO Box 62170                                                        Disputed
          Tampa, FL 33663-1703
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,704.00
          Software Technology                                                 Contingent
          (Billing program)                                                   Unliquidated
          1621 Cushman Drive                                                  Disputed
          Lincoln, NE 68512-1237
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                                Main Document
                                                                               Pg 23 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                               Case number (if known)            19-12346
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $47,073.12
          Solarus Technologies                                                Contingent
          14 Penn Plaza                                                       Unliquidated
          Suite 1402                                                          Disputed
          New York, NY 10122
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,329.93
          Southern District Reporters                                         Contingent
          Room 330, US Courthouse                                             Unliquidated
          500 Pearl Street                                                    Disputed
          New York, NY 10007
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,956.62
          Spectrum (Time Warner)                                              Contingent
          Time Warner Cable                                                   Unliquidated
          PO Box 11820                                                        Disputed
          Newark, NJ 07101-8120
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,263.27
          Staples Business Advantage                                          Contingent
          Dept NY, PO Box 415256                                              Unliquidated
          Boston, MA 02241-5256                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,554.90
          Trenk DiPasquale                                                    Contingent
          347 Mt. Pleasant Ave Ste 300                                        Unliquidated
          West Orange, NJ 07052-2730                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $22,870.84
          U.S. Legal Support - TX                                             Contingent
          P.O. Box 4772-99                                                    Unliquidated
          Houston, TX 77210-4772
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $185.00
          United Lawyers Service                                              Contingent
          299 Broadway, Ste 300                                               Unliquidated
          New York, NY 10007                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                                Main Document
                                                                               Pg 24 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                               Case number (if known)            19-12346
              Name

 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $164,136.48
           Veritext New York Reporting Co                                     Contingent
           PO Box 71303                                                       Unliquidated
           Chicago, IL 60694-1303                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
           Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.70      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $565.74
           Verizon                                                            Contingent
           PO Box 15124                                                       Unliquidated
           Albany, NY 12212-5124                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
           Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.71      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $723.24
           Verizon Conferencing                                               Contingent
           PO Box 15043                                                       Unliquidated
           Albany, NY 12212-5043                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:

                                                                                                                No  Yes
           Last 4 digits of account number
                                                                             Is the claim subject to offset?

 3.72      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.       $22,617.44
           West Group                                                         Contingent
           Thomson Reuters - West                                             Unliquidated
           PO Box 6292                                                        Disputed
           Carol Stream, IL 60197-6292
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.73      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.       $18,058.94
           Westlaw                                                            Contingent
           Thomson Reuters - West                                             Unliquidated
           PO Box 6292                                                        Disputed
           Carol Stream, IL 60197-6292
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number      3775                         Is the claim subject to offset?    No  Yes
 3.74      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.       $27,099.10
           Wilson Elser Moskowitz Edelman                                     Contingent
           & Dicker LLP                                                       Unliquidated
           1133 Westchester Avenue                                            Disputed
           White Plains, NY 10604
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number      1466                         Is the claim subject to offset?    No  Yes
 3.75      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $3,000.00
           Windham Professionals                                              Contingent
           5680 Main Street                                                   Unliquidated
           Lower Level                                                        Disputed
           Williamsville, NY 14221
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number      9342                         Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19         Entered 09/10/19 22:24:57                         Main Document
                                                                               Pg 25 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                            Case number (if known)         19-12346
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                     24,405.18
 5b. Total claims from Part 2                                                                        5b.   +   $                 54,640,487.32

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                    54,664,892.50




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 13 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            19-12346-shl                Doc 60            Filed 09/10/19      Entered 09/10/19 22:24:57                  Main Document
                                                                            Pg 26 of 33
 Fill in this information to identify the case:

 Debtor name         Liddle & Robinson, L.L.P.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-12346
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.         State what the contract or                  Finance Agreement for
              lease is for and the nature of              Professional Liability
              the debtor's interest                       Insurance

                  State the term remaining                Through July 2020             AFCO
                                                                                        5600 N. River Rd.
              List the contract number of any                                           Suite 400
                    government contract                                                 Rosemont, IL 60018-5187


 2.2.         State what the contract or                  Cellular Services for
              lease is for and the nature of              Jeffrey Liddle
              the debtor's interest

                  State the term remaining                Ongoing
                                                                                        AT&T Mobility
              List the contract number of any                                           PO Box 537104
                    government contract                                                 Atlanta, GA 30353-7104


 2.3.         State what the contract or                  Legal/Case Search
              lease is for and the nature of              Subscription
              the debtor's interest

                  State the term remaining                Through August 2020           Casetext
                                                                                        330 Townsend St.
              List the contract number of any                                           Suite 100
                    government contract                                                 San Francisco, CA 94110


 2.4.         State what the contract or                  Storage of Client Files
              lease is for and the nature of              and Office Furniture
              the debtor's interest

                  State the term remaining                Ongoing                       Globe Storage & Moving Co
                                                                                        665 Broadway
              List the contract number of any                                           Suite 301
                    government contract                                                 New York, NY 10012




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19           Entered 09/10/19 22:24:57              Main Document
 Debtor 1 Liddle & Robinson, L.L.P.                                                                                       19-12346
                                                                                 Pg 27 of 33
                                                                                                 Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Subscription News
             lease is for and the nature of               Service
             the debtor's interest

                  State the term remaining                Through 6/2020                 Investment News
                                                                                         Subscription Service Dept
             List the contract number of any                                             PO Box 433280
                   government contract                                                   Palm Coast, FL 32143-3280


 2.6.        State what the contract or                   Storage of Client Files
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Ongoing
                                                                                         Iron Mountain Records Mgmt
             List the contract number of any                                             1000 Campus Drive
                   government contract                                                   Collegeville, PA 19426


 2.7.        State what the contract or                   Electronic Access to
             lease is for and the nature of               Court Records
             the debtor's interest

                  State the term remaining                Ongoing
                                                                                         PACER Service Center
             List the contract number of any                                             P.O. Box 71364
                   government contract                                                   Philadelphia, PA 19176-1364


 2.8.        State what the contract or                   Payroll Accounting &
             lease is for and the nature of               Processing of
             the debtor's interest                        Employee Payrolls

                  State the term remaining                Ongoing                        Paychex
                                                                                         1550 Pond Rd.
             List the contract number of any                                             Suite 302
                   government contract                                                   Allentown, PA 18104


 2.9.        State what the contract or                   Postage Meter Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Ongoing                        Pitney Bowes
                                                                                         c/o Allen Maxwell & Silver
             List the contract number of any                                             PO Box 540
                   government contract                                                   Fair Lawn, NJ 07410


 2.10.       State what the contract or                   Life Insurance for
             lease is for and the nature of               Jeffrey Liddle
             the debtor's interest

                  State the term remaining                Ongoing                        Principal Life Insurance Co
                                                                                         PO Box 10360
             List the contract number of any                                             Des Moines, IA 50306-0360
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19           Entered 09/10/19 22:24:57              Main Document
 Debtor 1 Liddle & Robinson, L.L.P.                                                                                       19-12346
                                                                                 Pg 28 of 33
                                                                                                 Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.11.       State what the contract or                   Office Space (Current
             lease is for and the nature of               Office)
             the debtor's interest

                  State the term remaining                Through December
                                                          2019                           Regus Management Group LLC
             List the contract number of any                                             PO Box 842456
                   government contract                                                   Dallas, TX 75284-2456


 2.12.       State what the contract or                   Legal News
             lease is for and the nature of               Subscription
             the debtor's interest

                  State the term remaining                Through 6/2020                 Securities Arbitration
                                                                                         Commentator, Inc.
             List the contract number of any                                             PO Box 112
                   government contract                                                   Maplewood, NJ 07040


 2.13.       State what the contract or                   IT Computer Server
             lease is for and the nature of               Services
             the debtor's interest

                  State the term remaining                Ongoing                        Solarus Technologies
                                                                                         14 Penn Plaza
             List the contract number of any                                             Suite 1402
                   government contract                                                   New York, NY 10122


 2.14.       State what the contract or                   Health/Medical
             lease is for and the nature of               Coverage for
             the debtor's interest                        Employees

                  State the term remaining                Ongoing
                                                                                         United Healthcare Oxford
             List the contract number of any                                             4 Research Drive
                   government contract                                                   Shelton, CT 06484


 2.15.       State what the contract or                   Automobile Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Through 7/2020                 VW Credit c/o Nat'l Bankr Serv
                                                                                         14841 Dallas Pkwy
             List the contract number of any                                             Suite 300
                   government contract                                                   Dallas, TX 75254




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19     Entered 09/10/19 22:24:57               Main Document
                                                                           Pg 29 of 33
 Fill in this information to identify the case:

 Debtor name         Liddle & Robinson, L.L.P.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-12346
                                                                                                                            Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Blaine H.                         266 West 12th Street                             800 Third Avenue                D       2.1
             Bortnick                          New York, NY 10014                               Associates                       E/F
                                                                                                                                G



    2.2      Blaine H.                         266 West 12th Street                             Andrea M. Paparella             D
             Bortnick                          New York, NY 10014                                                                E/F        3.4
                                                                                                                                G



    2.3      Blaine H.                         266 West 12th Street                             Counsel Financial               D       2.2
             Bortnick                          New York, NY 10014                               Holdings                         E/F
                                                                                                                                G



    2.4      Blaine H.                         266 West 12th Street                             Counsel Financial II,           D       2.3
             Bortnick                          New York, NY 10014                               LLC                              E/F
                                                                                                                                G



    2.5      Blaine H.                         266 West 12th Street                             LIG Capital, LLC                D       2.5
             Bortnick                          New York, NY 10014                                                                E/F
                                                                                                                                G




Official Form 206H                                                          Schedule H: Your Codebtors                                       Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19     Entered 09/10/19 22:24:57              Main Document
                                                                           Pg 30 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                    Case number (if known)   19-12346


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Blaine H.                         266 West 12th Street                             Joseph P. Day Realty           D
             Bortnick                          New York, NY 10014                                                               E/F       3.33
                                                                                                                               G



    2.7      Blaine H.                         266 West 12th Street                             Kasowitz Benson                D       2.4
             Bortnick                          New York, NY 10014                               Torres LLP                      E/F
                                                                                                                               G



    2.8      Christine                         421 Stellar Avenue                               800 Third Avenue               D       2.1
             Palmieri                          Pelham, NY 10803                                 Associates                      E/F
                                                                                                                               G



    2.9      Christine                         421 Stellar Avenue                               Effat S. Emamian               D
             Palmieri                          Pelham, NY 10803                                                                 E/F       3.21
                                                                                                                               G



    2.10     Christine                         421 Stellar Avenue                               Joseph P. Day Realty           D
             Palmieri                          Pelham, NY 10803                                                                 E/F       3.33
                                                                                                                               G



    2.11     Christine                         421 Stellar Avenue                               Kasowitz Benson                D       2.4
             Palmieri                          Pelham, NY 10803                                 Torres LLP                      E/F
                                                                                                                               G



    2.12     David I.                          Bailey Duquette P.C.                             800 Third Avenue               D       2.1
             Greenberger                       100 Broadway, 10th Floor                         Associates                      E/F
                                               New York, NY 10005
                                                                                                                               G




    2.13     David I.                          Bailey Duquette P.C.                             Andrea M. Paparella            D
             Greenberger                       100 Broadway, 10th Floor                                                         E/F       3.4
                                               New York, NY 10005
                                                                                                                               G



Official Form 206H                                                          Schedule H: Your Codebtors                                     Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19     Entered 09/10/19 22:24:57              Main Document
                                                                           Pg 31 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                    Case number (if known)   19-12346


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     David I.                          Bailey Duquette P.C.                             Joseph P. Day Realty           D
             Greenberger                       100 Broadway, 10th Floor                                                         E/F       3.33
                                               New York, NY 10005
                                                                                                                               G




    2.15     David M. Marek                    228 Hamilton Avenue                              Joseph P. Day Realty           D
                                               Palo Alto, CA 94301                                                              E/F       3.33
                                                                                                                               G



    2.16     David M. Marek                    228 Hamilton Avenue                              800 Third Avenue               D       2.1
                                               Palo Alto, CA 94301                              Associates                      E/F
                                                                                                                               G



    2.17     David M. Marek                    228 Hamilton Avenue                              Kasowitz Benson                D       2.4
                                               Palo Alto, CA 94301                              Torres LLP                      E/F
                                                                                                                               G



    2.18     Ethan A. Brecher                  270 Park Avenue S                                Joseph P. Day Realty           D
                                               Apt. 9-G                                                                         E/F       3.33
                                               New York, NY 10010-6105
                                                                                                                               G




    2.19     Ethan A. Brecher                  270 Park Avenue S                                800 Third Avenue               D       2.1
                                               Apt. 9-G                                         Associates                      E/F
                                               New York, NY 10010-6105
                                                                                                                               G




    2.20     Halter, James                                                                      Kasowitz Benson                D       2.4
                                                                                                Torres LLP                      E/F
                                                                                                                               G



    2.21     James A. Batson                   26 Old Oak Road                                  800 Third Avenue               D       2.1
                                               Greenwich, CT 06830                              Associates                      E/F
                                                                                                                               G


Official Form 206H                                                          Schedule H: Your Codebtors                                     Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19     Entered 09/10/19 22:24:57              Main Document
                                                                           Pg 32 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                    Case number (if known)   19-12346


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     James A. Batson                   26 Old Oak Road                                  Effat S. Emamian               D
                                               Greenwich, CT 06830                                                              E/F       3.21
                                                                                                                               G



    2.23     James A. Batson                   26 Old Oak Road                                  Joseph P. Day Realty           D
                                               Greenwich, CT 06830                                                              E/F       3.33
                                                                                                                               G



    2.24     James R.                          2308 Environ Way                                 Andrea M. Paparella            D
             Hubbard                           Chapel Hill, NC 27517                                                            E/F       3.4
                                                                                                                               G



    2.25     James R.                          2308 Environ Way                                 Counsel Financial              D       2.2
             Hubbard                           Chapel Hill, NC 27517                            Holdings                        E/F
                                                                                                                               G



    2.26     James R.                          2308 Environ Way                                 Counsel Financial II,          D       2.3
             Hubbard                           Chapel Hill, NC 27517                            LLC                             E/F
                                                                                                                               G



    2.27     James R.                          2308 Environ Way                                 LIG Capital, LLC               D       2.5
             Hubbard                           Chapel Hill, NC 27517                                                            E/F
                                                                                                                               G



    2.28     James R.                          2308 Environ Way                                 Kasowitz Benson                D       2.4
             Hubbard                           Chapel Hill, NC 27517                            Torres LLP                      E/F
                                                                                                                               G



    2.29     James W. Halter                   310 East 65th Street                             Andrea M. Paparella            D
                                               Apt. PHB                                                                         E/F       3.4
                                               New York, NY 10065
                                                                                                                               G




Official Form 206H                                                          Schedule H: Your Codebtors                                     Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           19-12346-shl                 Doc 60            Filed 09/10/19     Entered 09/10/19 22:24:57              Main Document
                                                                           Pg 33 of 33
 Debtor       Liddle & Robinson, L.L.P.                                                    Case number (if known)   19-12346


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.30     Marc A.                           84 Edgewood Avenue                               Joseph P. Day Realty           D
             Susswein                          Larchmont, NY 10538                                                              E/F       3.33
                                                                                                                               G



    2.31     Marc A.                           84 Edgewood Avenue                               800 Third Avenue               D       2.1
             Susswein                          Larchmont, NY 10538                              Associates                      E/F
                                                                                                                               G



    2.32     Marc A.                           84 Edgewood Avenue                               Kasowitz Benson                D       2.4
             Susswein                          Larchmont, NY 10538                              Torres LLP                      E/F
                                                                                                                               G



    2.33     Michael E.                        200 Riverside Blvd. #14E                         Joseph P. Day Realty           D
             Grenert                           New York, NY 10069                                                               E/F       3.33
                                                                                                                               G



    2.34     Michael E.                        200 Riverside Blvd. #14E                         800 Third Avenue               D       2.1
             Grenert                           New York, NY 10069                               Associates                      E/F
                                                                                                                               G




Official Form 206H                                                          Schedule H: Your Codebtors                                     Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
